DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, 10, 11 and 14-19 of copending Application No. 17/390,147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method for generating a unique identifier in response to a unique identifier request from an access point for providing access to one or more features to a station.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Analysis:
	Claims 1, 4 and 5 correspond to claim 1 of copending Application No. 17/390,147.
	Claim 2 corresponds to claim 3 of copending Application No. 17/390,147.
	Claim 6 corresponds to claim 7 of copending Application No. 17/390,147.
	Claim 7 corresponds to claims 4, 5 and 11 of copending Application No. 17/390,147.
	Claim 8 corresponds to claim 8 of copending Application No. 17/390,147.
	Claim 9 corresponds to claim 10 of copending Application No. 17/390,147.
	Claims 11 and 12 correspond to claim 8 of copending Application No. 17/390,147.
	Claim 13 corresponds to claim 14 of copending Application No. 17/390,147.
	Claim 14 corresponds to claim 11 of copending Application No. 17/390,147.
	Claim 15 corresponds to claims 15 and 16 of copending Application No. 17/390,147.
	Claim 16 corresponds to claim 17 of copending Application No. 17/390,147.
	Claim 19 corresponds to claim 15 of copending Application No. 17/390,147.
	Claim 20 corresponds to claims 18 and 19 of copending Application No. 17/390,147.

Claims 1, 2, 4-9, 11-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 12-16 and 18 of U.S. Patent No. 11,109,302. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method for generating a unique identifier in response to a unique identifier request from an access point for providing access to one or more features to a station.
Claim Analysis: 
	Claim 1 corresponds to claims 1 and 2 of U.S. Patent No. 11,109,302.
Claim 2 corresponds to claim 4 of U.S. Patent No. 11,109,302.
Claim 4 correspond to claims 1 and 2 of U.S. Patent No. 11,109,302.
Claim 5 corresponds to claims 1 and 2 of U.S. Patent No. 11,109,302.
Claim 6 corresponds to claim 6 of U.S. Patent No. 11,109,302.
Claim 7 corresponds to claims 5 and 12 of U.S. Patent No. 11,109,302.
Claim 8 corresponds to claims 8 and 9 of U.S. Patent No. 11,109,302. 
Claim 9 corresponds to claim 10 of U.S. Patent No. 11,109,302.
Claim 11 corresponds to claims 8 and 9 of U.S. Patent No. 11,109,302.
Claim 12 corresponds to claims 8 and 9 of U.S. Patent No. 11,109,302.
Claim 13 corresponds to claim 13 of U.S. Patent No. 11,109,302.
Claim 14 corresponds to claim 12 of U.S. Patent No. 11,109,302.
Claim 15 corresponds to claims 14 and 15 of U.S. Patent No. 11,109,302.
Claim 16 corresponds to claim 16 of U.S. Patent No. 11,109,302.
Claim 19 corresponds to claims 14 and 15 of U.S. Patent No. 11,109,302.
Claim 20 corresponds to claim 18 of U.S. Patent No. 11,109,302.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646